Citation Nr: 0417161	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to May 1981 
and from July 1981 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  This case was previously before the 
Board in April 2003, at which time it was remanded for 
additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.

The March 2001 RO decision on appeal appears to have 
additionally reopened and adjudicated a claim for service 
connection for psychiatric disability other than PTSD.  
However, the Board notes that the January 2000 claim sought 
service connection specifically for PTSD, and the April 2001 
notice of disagreement expressed disagreement with the denial 
of service connection for PTSD.  Moreover, a June 2001 
statement from the veteran clarified that she was seeking 
service connection only for PTSD.  The January 2002 
substantive appeal deferred to the June 2001 statement.  As 
such, the issue for appellate consideration is as 
characterized on the title page of this decision.


FINDINGS OF FACT

1.  An in-service stressor has not been verified.

2.  The currently diagnosed PTSD has not been demonstrated to 
be the result of an in-service stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the veteran of which information 
and evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, a substantially complete application for 
the veteran's claim for service connection PTSD was received 
in January 2000.  Thereafter, in a rating decision dated in 
March 2001, the RO denied that claim.  It was not until 
letters dated in May and December 2003 that the RO provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

Since the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 353 F. 3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) (West 2002) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
(West 2002) to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May and 
December 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) (2003).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  In this 
regard, a report of contact dated in March 2004 reflects the 
fact that the veteran indicated that she did not have any 
additional evidence to submit.  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
VAOPGCPREC 01-2004.  

In this case, the VCAA notice letters that were provided to 
the appellant contained the "fourth element."  
Additionally, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In this regard, the Board 
observes that a March 2004 letter from the VA to the veteran 
specifically informed her of where to submit any additional 
evidence concerning her appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

With respect to notice, the May and December 2003 VA letters 
to the appellant informed her of the evidence necessary to 
substantiate her claim, as well as her and VA's development 
responsibilities.  In this regard, the Board observes that 
the December 2003 letter from the VA to the veteran 
specifically informed her of the type of evidence she could 
submit to substantiate her claim that she had been the victim 
of a sexual assault during service.  After she received this 
letter, she contacted the VA and advised it that she did not 
have any additional evidence to submit.  As such, VA's duty 
to notify has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The appellant was advised in the more 
recent letter to send any additional information or evidence 
within 60 days of the date of the letter "or we may process 
your claim based only on what we already have."  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board observes 
that a recently enacted law permits the VA to render a 
decision prior to the expiration of the time period the 
veteran was given to submit additional evidence.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of post 
service VA and private medical treatment.  The appellant has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that she has not identified any 
additional pertinent evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Accordingly, the 
Board will adjudicate this claim based on the current 
evidence of record.

Factual background 

The service medical records disclose that the veteran was 
seen on March 31, 1983, and was self-referred for heavy 
drinking.  It was indicated that she had been recently 
separated following severe marital difficulties.  It was 
stated that she needed detoxification, observation and care.  
She was described as being depressed and agitated.  
Additional records on that day reveal that she had been 
drinking heavily, almost nightly, for the previous few 
weeks/months.  The hospital summary shows that she denied any 
complaint, except for a headache.  A mental status evaluation 
was characterized by the veteran's childish behavior, 
refusing to be examined.  She was very uncooperative.  
Progress notes show that her boyfriend, Sergeant R.R. was 
interviewed and explained that the veteran had been drinking 
much since her divorce.  It was noted that he was helping 
supervise her children.  The diagnoses were alcohol 
dependence, continuous; alcohol intoxication and avoidant 
personality disorder.  

A performance report for the period from January 1983 through 
January 1984, and dated in January 1984, reveals that the 
veteran performed her duties in an outstanding and 
professional manner.  It was stated that she ran the best 
"Orderly Room" on the base.  It was further indicated that 
she should be promoted.  Additional performance reports 
reflect that she continued to receive the highest possible 
ratings.  

Private medical records show that the veteran was seen in 
June 1993 and complained of being down and depressed, and 
that she had been for years.  Following an evaluation, the 
assessments were assumed depression and history of 
alcoholism.  

The veteran was admitted to a private hospital in August 1994 
for increasing depression, uncontrollable crying and fears of 
resuming alcohol.  Recent stressors included an inability to 
work secondary to physical problems.  She stated that she had 
been hospitalized one time on a mental ward and was then 
directed to an alcohol treatment facility in the Air Force, 
but had only truly stopped eight years earlier.  The 
diagnoses were major depression, single episode, without 
psychotic features, dysthymia, history of alcohol abuse and 
dependence and possible organic brain syndrome, secondary to 
alcohol.  

The veteran was seen by a private psychiatrist in December 
1994.  She presented with symptoms of depression, low self-
esteem and feelings of guilt due to her history of alcoholism 
and five failed marriages.  It was indicated that she had 
given custody of her two children to their father.  The 
examiner stated that she had confronted and dealt with issues 
with her abusive ex-alcoholic father, and multiple abuses 
that occurred in her childhood, including sexual abuse.  The 
pertinent diagnoses were major depression, recurrent and 
alcohol dependence, in remission.  

The veteran was hospitalized by the VA from July to August 
1995.  It was noted that she had gone on a drinking binge on 
the night of admission after nine years of sobriety.  She 
related a long history of depression and admitted to 
intermediate insomnia and positive guilt about losing her 
kids twelve years earlier, secondary to alcohol and drug use.  
She stated that she had been raped by a family friend as a 
teenager.  The pertinent diagnoses were ethanol abuse with 
acute intoxication; suicide ideation; possible dysthymia; 
rule out obsessive-compulsive disorder; and mixed personality 
disorder.  

On VA hospitalization from July to August 1997, the veteran 
reported that she had first used marijuana when she was 
thirteen years old.  She related multiple episodes of sexual 
abuse in childhood.  She stated that her alcoholic father was 
the director of a home for boys, and that she and her sisters 
were the victims of abuse.  She added that five of her six 
husbands were also abusive.  She also noted that she had been 
raped in service.

The veteran was hospitalized by the VA from October to 
November 1999.  The veteran denied any history of sexual 
abuse.  She noted that her father was an alcoholic and the 
dean of boys at a home for delinquents.  She stated that he 
was very controlling and abusive.  She thought he had abused 
her mother, but she had never witnessed that.  She reported 
that the family lived on the grounds of the facility and that 
she became pregnant by one of the boys and her parents forced 
her to have an abortion.  She claimed that she was perceived 
as the "bad" child of the four daughters and was constantly 
shamed after the abortion, and that she spent nearly all her 
free time isolated in her room.  She described most of her 
husbands as abusive substance abusers.  The examiner noted 
that the clinical record indicated that one of her husbands 
committed suicide by shooting himself, but that the veteran 
denied this.  The veteran stated that one of her "sponsees" 
committed suicide, and she verbalized a need to resolve 
issues related to this trauma.  She maintained that she had 
guilt and anger related to the fact that she had not been 
part of the lives of her children during their childhood.  
She claimed that her children spent thirty days with her in 
1995 and that she relapsed after nine years of sobriety after 
they left.  The veteran also noted that one of her mothers-
in-law committed suicide and that she was asked to clean up 
the apartment, but was unable to do so.  Her husband cleaned 
up and this traumatized her.  She noted that she continued to 
have guilt related to the death of this mother-in-law.  

The veteran described a history of emotional, physical and 
sexual abuse.  She stated that both her parents, but 
especially her father, humiliated her and her sisters.  She 
alleged that she had childhood incontinence and that she was 
made to wear panties around her neck until they dried.  She 
insisted that her father beat her with belts until she bled 
and that her mother slapped her a lot.  She reported that her 
husbands had been physically abusive to her.  She claimed 
that she had been molested from the ages of 5 to 10 by a 
neighborhood merchant, but that this was never reported.  She 
also described frequent inappropriate touching during her 
childhood by the boys at the home.  She also reported that 
when she was in service, she was having a party with male 
gang members and when she woke up the next morning, she had 
no memory of what had happened, but that she was told by her 
husband that she had been gang raped.  The pertinent 
diagnoses were alcohol dependence; cannabis dependence, in 
full remission; opioid dependence, in sustained full 
remission; sedative and anxiolytic dependence in sustained 
full remission; adjustment disorder with depression and 
anxiety; and borderline personality disorder.

A December 1999 VA record reflects a provisional diagnosis of 
PTSD.

Following a request for information from the VA, the veteran 
submitted a statement in February 2000 concerning her in-
service stressors.  She described an incident that occurred 
on March 30, 1983, and she noted that she recalled the date 
since it was her birthday.  She was having a party, and S.S., 
her boyfriend at the time, had invited some of his friends.  
At one point, her boyfriend left to do an errand, and she was 
left alone with strangers.  She asserted that she remembered 
only bits and pieces of being raped by three men.  She stated 
that she was afraid to move even after they left and woke up 
the next morning.  She said that she was ashamed and felt 
humiliated.  She related that she got dressed for work, and 
tried to report for duty, but she was numb.  She maintained 
that she called her ex-husband who was in security police and 
he told her that he had heard about what had happened to her, 
and advised her not to report the incident, since it would be 
the end of her career.  She claimed that she kept working for 
a week, and finally went to her first sergeant who talked her 
into have sexual relations with him.  She alleged that she 
was taken to the hospital the next morning.  When she got to 
the hospital, she asserts that since she refused to undress, 
she was pinned down by two orderlies who removed her 
clothing.  

In a report of contact dated in August 2000, the veteran 
contacted the VA and stated that she had tried, but could not 
locate people who she had told about the assault in service, 
and that she had no further information to submit.  

In a statement dated in December 2000, a VA psychologist 
related that the veteran was under her care at a VA facility.  
The veteran summarized the alleged in-service trauma.  She 
reported that it was her birthday and there was a party at 
her house.  She noted that the man she was dating at the time 
was named "[redacted]" and that he left the party.  She then 
described the in-service rape.  The psychologist concluded, 
based on a clinical interview and testing, that the veteran 
met the criteria for a diagnosis of PTSD, based on her 
military trauma.  She stated that the veteran continued to 
suffer from symptoms related to PTSD, making it very clear 
that her alcohol dependence was a direct result of the 
symptoms she endures which are directly related to her 
military trauma.  In other words, the psychologist commented 
that the veteran used alcohol in an effort to deal with her 
symptoms following her military trauma.  She added that prior 
to the in-service trauma, the veteran had enjoyed a quality 
of life.  After it, her life had been irrevocably altered, 
and she had never recovered to the point she had been prior 
to the trauma.  The diagnoses were PTSD, chronic, severe; 
major depressive disorder, recurrent; and alcohol dependence, 
in full remission.  

The veteran was seen by a private psychologist in April 2001.  
She reiterated the stressors that have been summarized above.  
In addition, she alleged that she had been sexually abused by 
an uncle, although she had no recollection of this and had 
been told of this by her mother.  It was also indicated that 
she made her first suicide gesture at the age of fourteen 
when she cut her wrist.  She added that "this was for 
attention."  The diagnostic impressions were generalized 
anxiety disorder; PTSD, chronic; opioid dependence; cannabis 
abuse; alcohol dependence; sedative, hypnotic/anxiolytic 
(barbiturate) abuse; and borderline personality disorder.  
The examiner commented that the veteran had been diagnosed 
with PTSD, which allegedly was the result of a rape in 
service.  However, the examiner also noted that the veteran 
reported an initial suicide gesture at age 14, that she had 
been excessively involved with alcohol usage as a teenager; 
and that she was sexually abused by two individuals from the 
ages of five through twelve; that she had been abused both 
physically and emotionally by her parents; and that she had 
been married six times.  

The veteran was afforded a VA psychiatric examination in 
September 2003.  She reported that her PTSD was related to a 
sexual assault that occurred on March 30, 1983.  The examiner 
noted that the claims folder was reviewed.  He commented that 
the hospital records from service indicated that she was 
intoxicated and uncooperative, and that the diagnoses 
following the in-service hospitalization were alcoholism and 
avoidant personality disorder.  He further noted that he 
found no medical records to confirm the rape by the three 
men, or the subsequent sexual assault by the veteran's first 
sergeant.  He stated that the veteran received outstanding 
performance reports throughout the remainder of her career in 
service.  He commented that deterioration in her performance 
would support the history of sexual assaults, but in this 
case, there was no decrement in her performance.  He added 
that the veteran had no further mental health clinic visits 
after her alcohol treatment.  He stated that he found no 
documentation of major changes in her behavior that would 
help support the documentation of the assaults.  

The examiner noted that the record did contain evidence that 
the veteran was physically and possibly sexually abused prior 
to service, and that this raised the possibility that PTSD 
existed prior to service.  Following an examination, the 
diagnoses were PTSD; adjustment disorder with depressed mood; 
alcohol dependence; cannabis dependence; opioid dependence; 
benzodiazepine dependence; and borderline personality 
disorder.  The examiner concluded that he was not able to 
find information in the claims folder that would establish 
the stressor to have occurred while the veteran was on active 
duty between March and April 1983.  He noted that she had 
symptoms that met the criteria for PTSD, and that she had 
been treated for that.  He further stated that he was not 
saying that the incidents did not happen the way she 
described them, but that he was not able to find the 
confirming evidence in the claims folder.  

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

If a post-traumatic stress disorder is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
the VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).  

The veteran asserts that service connection is warranted for 
PTSD.  She claims that she was raped by three men in service, 
and that this incident led to her developing PTSD.  The only 
evidence supporting her claim consists of her allegations 
regarding the rape.  In contrast, the clinical evidence of 
record fails to establish the claim.  In this regard, the 
Board finds it significant that the veteran was seen the day 
after the incident allegedly occurred and made no reference 
to having been assaulted.  In fact, she was treated for being 
intoxicated.  At that time, it was noted that she had been 
recently separated due to severe marital problems.  

In addition, the Board points out that there are 
inconsistencies in the veteran's story.  Initially, the 
service medical records note that her boyfriend at the time 
was Sergeant R.R.  Yet, she provided a different name when 
she provided information to the VA concerning the in-service 
stressor in a February 2000 statement and when she described 
the incident to a VA psychologist in December 2000.  It is 
also noted that while the veteran was hospitalized for 
approximately one week after the alleged rape, she asserts 
that she was not hospitalized until about one week after the 
incident reportedly occurred.  There is no documentation in 
the record for any such hospitalization.  The veteran has 
also claimed that her life changed completely following the 
rape.  The fact remains, however, that she continued to serve 
in an exemplary fashion after the incident reportedly 
occurred.  In this regard, the Board emphasizes that her 
performance reports were outstanding both prior to and after 
the alleged rape.  

The conclusions made following the VA psychiatric examination 
in September 2003 are crucial in rebutting the veteran's 
assertions.  As noted above, the examiner found no records to 
confirm the rape or the sexual assault by her first sergeant 
she claims occurred about one week later.  He also noted that 
there was no decline in her performance and he found no major 
changes in her behavior that would provide any support for 
the fact that the personal assaults occurred.  

Finally, another factor must be considered.  The veteran has 
acknowledged that she was subjected to multiple stressors 
prior to service.  She has reported that she was molested for 
a number of years by a neighborhood merchant; her parents 
physically and emotionally abused her; and that she became 
pregnant when she was fourteen years old and forced by her 
parents to have an abortion.  These incidents prompted a 
private psychologist to note in April 2001 that while the 
veteran asserted that her PTSD was due to military trauma, 
she had a number of stressors prior to service.  Similarly, 
the VA physician concluded that he could not find information 
in the claims folder to document the veteran's stressors.  

The Board concludes that the medical findings and the 
clinical record are of greater probative value than the 
veteran's allegations regarding the onset of PTSD.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



